[itlongtermincentiveplane001.jpg]
Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) GARTNER, INC. LONG-TERM INCENTIVE PLAN (Effective
May 29, 2014; as amended on January 31, 2017) SECTION 1 BACKGROUND AND PURPOSE
1.1 Background and Effective Date. The Plan permits the grant of Nonqualified
Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted
Stock Awards, Performance Units, Performance Shares, and Restricted Stock Units.
The Plan is effective as of May 29, 2014 (the “Effective Date”). 1.2 Purpose of
the Plan. The Plan is intended to attract, motivate, and retain (a) employees of
the Company and its Affiliates, (b) consultants who provide significant services
to the Company and its Affiliates, and (c) directors of the Company who are
employees of neither the Company nor of any Affiliate. The Plan also is designed
to: (1) encourage stock ownership by Participants, thereby aligning their
interests with those of the Company’s stockholders, and (2) permit the payment
of compensation that qualifies as “performance-based compensation” under Section
162(m) of the Code. SECTION 2 DEFINITIONS The following words and phrases shall
have the following meanings unless a different meaning is plainly required by
the context: 2.1 “1933 Act” means the Securities Act of 1933, as amended.
Reference to a specific section of the 1933 Act or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation. 2.2 “1934
Act” means the Securities Exchange Act of 1934, as amended. Reference to a
specific section of the 1934 Act or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation. 2.3 “2003 Plan” means
the Gartner, Inc. Long-Term Incentive Plan, as amended and restated effective
June 4, 2009. 2.4 “Affiliate” means any corporation or any other entity
(including, but not limited to, partnerships and joint ventures) controlling,
controlled by, or under common control with the Company. 2.5 “Applicable Laws”
means the requirements relating to the administration of equity-based awards
under U.S. federal and state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Company’s
common stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan. 2.6
“Award” means, individually or collectively, a grant under the Plan of Incentive
Stock Options, Nonqualified Stock Options, SARs, Restricted Stock Awards,
Restricted Stock Units, Performance Units or Performance Shares. 2.7 “Award
Agreement” means the written agreement (which may be in electronic form) setting
forth the terms and conditions applicable to each Award granted under the Plan.
2.8 “Board” or “Board of Directors” means the Board of Directors of the Company.



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane002.jpg]
-2- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) 2.9 “Cash Flow” means as to any Performance Period,
cash generated from operating, financing and other business activities. 2.10
“Cause” means the occurrence of any of the following: (a) an act of personal
dishonesty taken by the Participant in connection with his or her
responsibilities as an employee and intended to result in his or her substantial
personal enrichment; (b) the Participant being convicted of, or pleading no
contest or guilty to, (x) a misdemeanor that the Company reasonably believes has
had or will have a material detrimental effect on the Company; or (y) any
felony; (c) a willful act by the Participant that constitutes gross misconduct;
(d) the Participant’s willful and continued failure to perform the reasonable
duties and responsibilities of his or her position after there has been
delivered to the Participant a written demand for performance from the Company
that describes the basis for the Company’s belief that the Participant has not
substantially performed his or her duties and/or responsibilities and the
Participant has not corrected such failure within 30 days of such written
demand; or (e) a material violation by the Participant of any written, material
Company employment policy or standard of conduct. 2.11 “Change of Control” means
the occurrence of any of the events described in (a), (b) or (c) below, but
subject to the rules of (d): (a) A change in the ownership of the Company that
occurs on the date that any one person, or more than one person acting as a
group (“Person”), acquires ownership of the stock of the Company that, together
with the stock held by such Person, constitutes more than fifty percent (50%) of
the total voting power of the stock of the Company. For purposes of this
subsection (a), the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered an additional Change of Control; or
(b) A change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
for purposes of this subsection (b), once any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered an additional Change of
Control; or (c) A change in the ownership of a “substantial portion of the
Company’s assets”, as defined herein. For this purpose, a “substantial portion
of the Company’s assets” shall mean assets of the Company having a total gross
fair market value equal to or more than fifty percent (50%) of the total gross
fair market value of all of the assets of the Company immediately prior to such
change in ownership. For purposes of this subsection (c), a change in ownership
of a substantial portion of the Company’s assets occurs on the date that any
Person acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that constitute a “substantial portion of the Company’s assets.” For
purposes of this subsection (c), the following will not constitute a change in
the ownership of a substantial portion of the Company’s assets: (A) a transfer
to an entity that is controlled by the Company’s stockholders immediately after
the transfer, or (B) a transfer of assets by the Company to: (1) a stockholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this subsection (c). For purposes of this subsection (c), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets. (d) For purposes of Section 2.11, the following rules will apply. A
transaction will not constitute a Change of Control unless the transaction
qualifies as a change of control event within the meaning of Section 409A.
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company. A transaction will not
constitute a Change of Control if its primary purpose is to: (1) change the
state of the Company’s incorporation, or (2) create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s voting securities immediately before such transaction. For purposes of
Section 2.11(a), a change in ownership of the Company will not constitute a
Change of Control if the stockholders of the Company immediately



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane003.jpg]
-3- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) before such change in ownership, continue to retain,
immediately after the change in ownership, direct or indirect beneficial
ownership of fifty percent (50%) or more of the total voting power of the
securities of the Company, and such retained ownership is in substantially the
same relative proportions to one another (among the stockholders of the Company
immediately before the change in ownership) as their ownership of shares of the
Company’s voting securities immediately prior to the change in ownership. For
this purpose, indirect beneficial ownership shall include, but not be limited
to, ownership of the voting securities of one or more corporations or other
entities that, directly or indirectly, own the Company. 2.12 “Code” means the
Internal Revenue Code of 1986, as amended . Reference to a specific section of
the Code or regulation thereunder shall include such section or regulation, any
valid regulation promulgated under such section, and any comparable provision of
any future legislation or regulation amending, supplementing or superseding such
section or regulation. 2.13 “Committee” means the committee appointed by the
Board (pursuant to Section 3.1) to administer the Plan. As of the Effective
Date, and until otherwise determined by the Board, the Compensation Committee of
the Board will serve as the Committee. 2.14 “Common Stock Equivalent” or “CSE”
means an Award granted to a Nonemployee Director that, pursuant to Section 12,
is designated as a CSE. 2.15 “Company” means Gartner, Inc., a Delaware
corporation, or any successor thereto. 2.16 “Consultant” means any consultant,
independent contractor, or other person who provides significant services to the
Company or its Affiliates, but who is not an Employee or a Director. However, a
person shall not be eligible to be granted an Award if inclusion of that person
as a Consultant would cause the Awards and/or Shares available under the Plan to
be ineligible for registration on a Form S-8 Registration Statement under the
1933 Act. 2.17 “Contract Value” means as to any Performance Period, the value
attributable to all of the Company’s subscription-related research products that
recognize revenue on a ratable basis. Contract value is calculated as the
annualized value of all subscription research contracts in effect at a specific
point in time, without regard to the duration of the contract. 2.18
“Determination Date” means the latest possible date that will not jeopardize the
qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code. 2.19 “Director” means any
individual who is a member of the Board of Directors of the Company. 2.20
“Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code. In the case of Awards other than Incentive Stock
Options, the Committee, in its discretion, may determine that a different
definition of Disability shall apply in accordance with standards adopted by the
Committee from time to time. 2.21 “Earnings per Share” means as to any
Performance Period, the Company’s Profit, divided by the number of common shares
outstanding for the Performance Period. 2.22 “Economic Value Added” means as to
any Performance Period, the Company’s Profit, minus average cost of capital
employed. 2.23 “Expense Management” means as to any Performance Period, the
objective goals set by the Committee for expense control. 2.24 “Employee” means
any employee of the Company or of an Affiliate, whether such employee is so
employed at the time the Plan is adopted or becomes so employed subsequent to
the adoption of the Plan. Neither



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane004.jpg]
-4- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) service as a Director nor payment of a director’s
fee by the Company will constitute “employment” by the Company. 2.25 “Exchange
Program” means a program under which outstanding Awards are amended to provide
for a lower Exercise Price or surrendered or cancelled in exchange for (a)
Awards with a lower Exercise Price, (b) a different type of Award, (c) cash, or
(d) a combination of (a), (b) and/or (c). Notwithstanding the preceding, the
term Exchange Program does not include any (i) action described in Sections 4.3
or 4.4 nor (ii) transfer or other disposition permitted under Sections 13.7 and
13.8. The implementation of any Exchange Program is subject to stockholder
approval as required under Section 3.2. 2.26 “Exercise Price” means the price at
which a Share may be purchased by a Participant pursuant to the exercise of an
Option or SAR. 2.27 “Fair Market Value” means the selling price for Shares on
the relevant date, or if there were no sales on such date, the average of the
selling prices on the immediately following and preceding trading dates, in
either case as reported by the New York Stock Exchange or such other source
selected in the discretion of the Committee (or its delegate). As determined in
the discretion of the Committee, for this purpose, the selling price may be
based on the opening, closing, actual, high, low, or average selling prices of
Shares on the relevant date. Unless and until determined otherwise by the
Committee, the selling price used for determining Fair Market Value shall be the
closing price of a Share on the relevant date. Notwithstanding the preceding,
for federal, state, and local income tax reporting purposes, fair market value
shall be determined by the Committee (or the Company) in accordance with uniform
and nondiscriminatory standards adopted by it from time to time. 2.28 “Fiscal
Quarter” means a fiscal quarter within a Fiscal Year of the Company. 2.29
“Fiscal Year” means the fiscal year of the Company. 2.30 “Grant Date” means,
with respect to an Award, the date on which the Committee makes the
determination granting such Award, or such later date as is determined by the
Committee at the time it approves the grant. With respect to an Award granted
under the automatic grant provisions of Section 12, “Grant Date” means the
applicable date of grant specified in Section 12. The Grant Date of an Award
shall not be earlier than the date the Award is approved by the Committee. 2.31
“Incentive Stock Option” means an Option to purchase Shares that by its terms
qualifies as and is intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code. 2.32 “Nonemployee Director” means a Director
who is not an employee of the Company or any Affiliate. 2.33 “Nonemployee
Director Compensation” means the cash retainer and meeting fees that are payable
to a Nonemployee Director for service on the Board for a calendar year. 2.34
“Nonqualified Stock Option” means an option to purchase Shares that by its terms
does not qualify or is not intended to qualify as an Incentive Stock Option.
2.35 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.
2.36 “Participant” means the holder of an outstanding Award. 2.37 “Performance
Goals” means the goal(s) (or combined goal(s)) determined by the Committee (in
its discretion) to be applicable to a Participant with respect to an Award. As
determined by the Committee, the Performance Goals applicable to an Award shall
provide for a targeted level or levels of achievement using one or more of the
following measures: (a) Cash Flow, (b) Contract Value, (c) Earnings Per Share,
(d) Economic Value Added, (e) Expense Management, (f) Profit, (g) Return on
Capital, (h) Return on Equity, (i) Revenue and (j) Total Shareholder Return. Any
Performance Goal used may be measured (1) in absolute terms, (2) in combination
with



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane005.jpg]
-5- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) another Performance Goal or Goals (for example, but
not by way of limitation, as a ratio or matrix), (3) in relative terms
(including, but not limited to, as compared to results for other periods of
time, and/or against another company, companies or an index or indices), (4) on
a per-share or per-capita basis, (5) against the performance of the Company as a
whole or a specific business unit(s), business segment(s) or product(s) of the
Company, and/or (6) on a pre-tax or after-tax basis. Prior to the Determination
Date, the Committee, in its discretion, will determine whether any significant
element(s) or item(s) will be included in or excluded from the calculation of
any Performance Goal with respect to any Participants (for example, but not by
way of limitation, the effect of mergers and acquisitions). As determined in the
discretion of the Committee prior to the Determination Date, achievement of
Performance Goals for a particular Award may be calculated in accordance with
the Company’s financial statements, prepared in accordance with generally
accepted accounting principles, or as adjusted for certain costs, expenses,
gains and losses to provide non-GAAP measures of operating results. 2.38
“Performance Period” means any Fiscal Quarter or such other period longer than a
Fiscal Quarter, as determined by the Committee in its sole discretion. 2.39
“Performance Share” means an Award granted to a Participant pursuant to Section
9. 2.40 “Performance Unit” means an Award granted to a Participant pursuant to
Section 8. 2.41 “Plan” means the Gartner, Inc. 2014 Long-Term Incentive Plan, as
set forth in this instrument and as hereafter amended from time to time. 2.42
“Profit” means as to any Performance Period, income. 2.43 “Restricted Stock”
means restricted Shares granted pursuant to a Restricted Stock Award. 2.44
“Restricted Stock Award” means an Award granted to a Participant pursuant to
Section 7. 2.45 “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Section 10. 2.46 “Return on Capital” means as to any Performance
Period, Profit divided by invested capital. 2.47 “Return on Equity” means as to
any Performance Period, the percentage equal to Profit divided by stockholder’s
equity. 2.48 “Revenue” means as to any Performance Period, net sales. 2.49 “Rule
16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any future
regulation amending, supplementing or superseding such regulation. 2.50 “SAR” or
“Stock Appreciation Right” means an Award, granted alone or in connection with a
related Option, that pursuant to Section 6 is designated as an SAR. 2.51
“Section 16(b)” means Section 16(b) of the 1934 Act. 2.52 “Section 16 Person”
means an individual who, with respect to Shares, is subject to Section 16 of the
1934 Act and the rules and regulations promulgated thereunder. 2.53 “Section
409A” means Section 409A of the Code. 2.54 “Shares” means the shares of common
stock, par value $0.0005 per share, of the Company. 2.55 “Subsidiary” means any
corporation in an unbroken chain of corporations beginning with the Company as
the corporation at the top of the chain, but only if each of the corporations
below the Company (other than the last corporation in the unbroken chain) then
owns stock possessing fifty percent (50%) or more of the total



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane006.jpg]
-6- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) combined voting power of all classes of stock in one
of the other corporations in such chain, or if Section 424(f) of the Code is
modified after the Effective Date, a “subsidiary corporation” as defined in
Section 424(f) of the Code. 2.56 “Tax Obligations” means tax and social
insurance liability obligations and requirements in connection with the Awards,
including, without limitation, (a) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the employing
Affiliate, (b) the Participant’s and, to the extent required by the Company (or
Affiliate), the Company’s (or Affiliate’s) fringe benefit tax liability, if any,
associated with the grant, vesting, or exercise of an Award or sale of Shares,
and (c) any other Company (or Affiliate) taxes the responsibility for which the
Participant has, or has agreed to bear, with respect to such Award (or exercise
thereof or issuance of Shares thereunder). 2.57 “Termination of Service” means
(a) in the case of an Employee, a cessation of the employee- employer
relationship between the Employee and the Company or an Affiliate for any
reason, including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate; (b) in the case of a Consultant, a cessation of the
service relationship between the Consultant and the Company or an Affiliate for
any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability, or the disaffiliation of an
Affiliate, but excluding any such termination where there is a simultaneous
re-engagement of the consultant by the Company or an Affiliate; and (c) in the
case of a Nonemployee Director, a cessation of the Director’s service on the
Board for any reason, including, but not by way of limitation, a termination by
resignation, death, Disability or non-reelection to the Board. The Committee, in
its discretion, may specify in an Award Agreement whether or not a Termination
of Service will be deemed to occur when a Participant changes capacities (for
example, when an Employee ceases to be such but immediately thereafter becomes a
Consultant). 2.58 “Total Shareholder Return” means as to any Performance Period,
the total return (change in share price, including treatment of dividends, if
any, as determined by the Committee) of a Share. SECTION 3 ADMINISTRATION 3.1
The Committee. The Plan shall be administered by the Committee. The Committee
shall consist of not less than two (2) Directors who shall be appointed from
time to time by, and shall serve at the pleasure of, the Board of Directors. The
Committee shall be comprised solely of Directors who are (a) “outside directors”
under Section 162(m), and (b) “non-employee directors” under Rule 16b-3. 3.2
Authority of the Committee. It shall be the duty of the Committee to administer
the Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees, Consultants and Directors shall be granted Awards, (b)
prescribe the terms and conditions of the Awards, (c) interpret the Plan and the
Awards, (d) adopt such procedures and subplans as are necessary or appropriate
for the purpose of satisfying applicable foreign laws or for qualifying for
favorable tax treatment under applicable foreign laws, (e) adopt rules for the
administration, interpretation and application of the Plan as are consistent
therewith, and (f) interpret, amend or revoke any such rules. Notwithstanding
the preceding, the Committee shall not implement an Exchange Program without the
approval of the holders of a majority of the Shares that are present in person
or by proxy and entitled to vote at any Annual or Special Meeting of
Stockholders of the Company. 3.3 Delegation by the Committee. The Committee, in
its sole discretion and on such terms and conditions as it may provide, may
delegate all or any part of its authority and powers under the Plan to one or
more Directors or officers of the Company, except that the Committee may not
delegate all or any part of its authority under the Plan with respect to Awards
granted to any individual who is subject to Section 16(b). Notwithstanding the
foregoing, with respect to Awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code, the Committee
may not delegate its authority and powers with respect to such Awards if such
delegation would cause the Awards to fail to so qualify. To the extent of any
delegation by the Committee,



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane007.jpg]
-7- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) references to the Committee in this Plan and any
Award Agreement shall be deemed also to include reference to the applicable
delegate(s). 3.4 Decisions Binding. All interpretations, determinations and
decisions made by the Committee, the Board, and any delegate of the Committee
pursuant to the provisions of the Plan shall be final, conclusive, and binding
on all persons, and shall be given the maximum deference permitted by law.
SECTION 4 SHARES SUBJECT TO THE PLAN 4.1 Number of Shares. Subject to adjustment
as provided in Section 4.3, the total number of Shares available issuance under
the Plan shall not exceed the sum of (a) not more than 2,200,000 Shares, plus
(b) the number of Shares that, as of May 29, 2014, remain available for issuance
under the Company’s 2003 Long-Term Incentive Plan, for a total not to exceed
8,000,000 Shares. (The 2003 Long-Term Incentive Plan will be terminated on the
Effective Date and no further awards will be made under that plan, assuming in
each case that stockholder approval of this Plan is obtained at the 2014 Annual
Meeting). Shares granted under the Plan may be either authorized but unissued
Shares or treasury Shares. 4.2 Return of Certain Shares. If an Award expires
without having been exercised in full, or is forfeited to or repurchased by the
Company, the unpurchased, forfeited or repurchased Shares that were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). Upon exercise of an Option or Stock Appreciation Right
settled in Shares, only the net number of Shares covered by the portion of the
Award so exercised will cease to be available under the Plan. Shares used to pay
the exercise or purchase price of an Award and/or to satisfy the tax withholding
obligations related to an Award will become available for future grant or sale
under the Plan. To the extent an Award under the Plan is paid out in cash rather
than Shares, such cash payment will not reduce the number of Shares available
for issuance under the Plan. Notwithstanding the foregoing provisions of this
Section 4.2, subject to adjustment provided in Section 4.3, the maximum number
of Shares that may be issued upon the exercise of Incentive Stock Options will
equal the aggregate Share number stated in Section 4.1, plus, to the extent
allowable under Section 422 of the Code, any Shares that become available for
issuance under the Plan under this Section 4.2. 4.3 Adjustments in Awards and
Authorized Shares. In the event that any dividend (other than regular, ongoing
dividends) or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares such that
an adjustment is determined by the Committee (in its sole discretion) to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust the number,
type and class of shares (or other equity interests) that may be delivered under
the Plan, the number, type class, and price of shares (or other equity
interests) subject to outstanding Awards, and the numerical limits of Sections
5.1, 6.1, 7.1, 8.1, 9.1, and 10.1. Notwithstanding the preceding, the number of
shares (or other equity interests) subject to any Award always shall be a whole
number. 4.4 Change of Control. In the event of a Change of Control, each
outstanding Award will be treated as the Committee (in its discretion)
determines, including, without limitation, that each Award be assumed or an
equivalent option or right be substituted by the successor corporation or a
parent or Subsidiary of the successor corporation. The Committee will not be
required to treat all Awards similarly in the transaction. 4.4.1 Non-Assumption
of Awards. If, in connection with a Change of Control, the successor corporation
(or a parent or Subsidiary of the successor corporation) does not assume or
substitute outstanding Awards, with respect to such Awards and no later than
immediately prior to the Change of Control: (a) each Participant will vest fully
in, and have the right to exercise, all of such Awards that are Options and
Stock Appreciation Rights, including Shares as to which such Awards would not
otherwise be vested or exercisable, (b) all other such Awards that are not
Options or SARs will fully vest and any applicable restrictions will lapse, and
(c) with respect to Awards with performance-based vesting, all performance goals
or other vesting criteria will be deemed achieved at one hundred percent (100%)
of target levels and all other terms and conditions met. In addition,



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane008.jpg]
-8- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) if an Option or SAR granted is not assumed or
substituted in the event of a Change of Control, the Option or Stock
Appreciation Right will terminate upon the Change of Control provided that
either (1) before the Change of Control, the Committee notifies the Participant
in writing or electronically that the Option or SAR will be exercisable for a
period of time determined by the Committee in its sole discretion, or (2)
immediately after the Change of Control, the Participant receives a cash payment
equal to the Fair Market Value (calculated at the time of the Change of Control)
of the Shares covered by the Option or SAR, minus the Exercise Price of the
Shares covered by the Option or SAR. All Awards that become fully vested
pursuant to this Section 4.4.1 will terminate and expire upon the occurrence of
the Change of Control. 4.4.2 Assumption. For the purposes of this Section 4.4,
an Award will be considered assumed if, following the Change of Control, the
Award confers the right to purchase or receive, for each Share subject to the
Award immediately prior to the Change of Control, the consideration (whether
stock, cash, or other securities or property) received in the Change of Control
by holders of Shares held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the greatest number of holders of outstanding Shares); provided, however,
that if such consideration received in the Change of Control is not solely
common stock of the successor corporation or its parent, the Committee may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of an Option or SAR or upon the payout of any other
Award, for each Share subject to such Award, to be solely common stock of the
successor corporation or its parent equal in fair market value to the per share
consideration received by holders of Shares in the Change of Control.
Notwithstanding anything in this Section 4.4 to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change of Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption. SECTION 5 STOCK OPTIONS 5.1
Grant of Options. Subject to the terms and provisions of the Plan, Options may
be granted to Employees, Directors and Consultants at any time and from time to
time as determined by the Committee in its sole discretion. The Committee, in
its sole discretion, shall determine the number of Shares subject to each
Option, provided that during any Fiscal Year, no Participant shall be granted
Options (and/or SARs) covering more than a total of 2,000,000 Shares. The
Committee may grant Incentive Stock Options, Nonqualified Stock Options, or a
combination thereof. 5.2 Award Agreement. Each Option shall be evidenced by an
Award Agreement that shall specify the Exercise Price, the expiration date of
the Option, the number of Shares covered by the Option, any conditions to
exercise the Option, and such other terms and conditions as the Committee, in
its discretion, shall determine. The Award Agreement shall also specify whether
the Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option. 5.3 Exercise Price. Subject to the provisions of this Section 5.3, the
Exercise Price for each Option shall be determined by the Committee in its sole
discretion. 5.3.1 Nonqualified Stock Options. The Exercise Price of each
Nonqualified Stock option shall be determined by the Committee in its discretion
but shall be not less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date. 5.3.2 Incentive Stock Options. In the case of an
Incentive Stock Option, the Exercise Price shall be not less than one hundred
percent (100%) of the Fair Market Value of a Share on the Grant Date; provided,
however, that if on the Grant Date, the Employee (together with persons whose
stock ownership is attributed to the Employee pursuant to Section 424(d) of the
Code) owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any of its Subsidiaries, the Exercise
Price shall be not less than one hundred and ten percent (110%) of the Fair
Market Value of a Share on the Grant Date.



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane009.jpg]
-9- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) 5.3.3 Substitute Options. Notwithstanding the other
provisions of this Section 5.3, in the event that the Company or a Subsidiary
consummates a transaction described in Section 424(a) of the Code (e.g., the
acquisition of property or stock from an unrelated corporation), persons who
become Employees, Nonemployee Directors or Consultants on account of such
transaction may be granted Options in substitution for options granted by their
former employer. If such substitute Options are granted, the Committee, in its
sole discretion and consistent with Section 424(a) of the Code, may determine
that such substitute Options shall have an Exercise Price less than one hundred
percent (100%) of the Fair Market Value of the Shares on the Grant Date. 5.4
Expiration of Options. 5.4.1 Expiration Dates. Each Option shall terminate no
later than the first to occur of the following events: (a) The date for
termination of the Option set forth in the Award Agreement; or (b) The
expiration of ten (10) years from the Grant Date. 5.4.2 Committee Discretion.
Subject to the ten (10)-year limit of Section 5.4.1, the Committee, in its sole
discretion, (a) shall provide in each Award Agreement when each Option expires
and becomes unexercisable, and (b) may, after an Option is granted, extend the
maximum term of the Option (subject to Section 5.8.4 regarding Incentive Stock
Options). With respect to the Committee’s authority in Section 5.4.2(b), if, at
the time of any such extension, the Exercise Price of the Option is less than
the Fair Market Value of a Share, the extension shall, unless otherwise
determined by the Committee, be limited to the earlier of (1) the maximum term
of the Option as set by its originals terms, or (2) ten (10) years from the
Grant Date. Unless otherwise determined by the Committee, any extension of the
term of an Option pursuant to this Section 5.4.2 shall comply with Section 409A
to the extent applicable. 5.5 Exercisability of Options. Options granted under
the Plan shall be exercisable at such times and be subject to such restrictions
and conditions as the Committee shall determine in its sole discretion (but
subject to Section 13.12). An Option may not be exercised for a fraction of a
Share. After an Option is granted, the Committee, in its sole discretion (but
subject to Section 13.12), may accelerate the exercisability of the Option. 5.6
Payment. In order to exercise an Option, the Participant shall give notice in
the form specified by the Company and follow such procedures as the Company (or
its designee) may specify from time to time. Exercise of an Option also requires
that the Participant make arrangements satisfactory to the Company for full
payment of the Exercise Price for the Shares. All exercise notices shall be
given in the form and manner specified by the Company from time to time. The
Exercise Price shall be payable to the Company in full in cash or its
equivalent. The Committee, in its sole discretion, also may permit exercise (a)
by tendering previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Exercise Price, or (b) by any other
means which the Committee, in its sole discretion, determines to both provide
legal consideration for the Shares, and to be consistent with the purposes of
the Plan. As soon as practicable after receipt of a notification of exercise
satisfactory to the Company and full payment for the Shares purchased, the
Company shall deliver to the Participant (or the Participant’s designated
broker), Share certificates (which may be in book entry form) representing such
Shares. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder will
exist with respect to the Shares subject to an Option, notwithstanding the
exercise of the Option. The Company will issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 4.3 of the Plan. 5.7
Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane010.jpg]
-10- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) related to applicable federal securities laws, the
requirements of any national securities exchange or system upon which Shares are
then listed or traded, or any blue sky or state securities laws. 5.8 Certain
Additional Provisions for Incentive Stock Options. 5.8.1 Exercisability. The
aggregate Fair Market Value (determined on the Grant Date(s)) of the Shares with
respect to which Incentive Stock Options are exercisable for the first time by
any Employee during any calendar year (under all plans of the Company and its
Subsidiaries) shall not exceed $100,000. 5.8.2 Termination of Service. No
Incentive Stock Option may be exercised more than three (3) months after the
Participant’s Termination of Service for any reason other than Disability or
death, unless (a) the Participant dies during such three-month period, and/or
(b) the Award Agreement or the Committee permits later exercise (in which case
the Option instead may be deemed to be a Nonqualified Stock Option). No
Incentive Stock Option may be exercised more than one (1) year after the
Participant’s Termination of Service on account of Disability, unless (a) the
Participant dies during such one-year period, and/or (b) the Award Agreement or
the Committee permit later exercise (in which case the option instead may be
deemed to be a Nonqualified Stock Option). 5.8.3 Employees Only. Incentive Stock
Options may be granted only to persons who are employees of the Company or a
Subsidiary on the Grant Date. 5.8.4 Expiration. No Incentive Stock Option may be
exercised after the expiration of ten (10) years from the Grant Date; provided,
however, that if the Option is granted to an Employee who, together with persons
whose stock ownership is attributed to the Employee pursuant to Section 424(d)
of the Code, owns stock possessing more than 10% of the total combined voting
power of all classes of the stock of the Company or any of its Subsidiaries, the
Option may not be exercised after the expiration of five (5) years from the
Grant Date. 5.8.5 Leave of Absence. For purposes of Incentive Stock Options, no
leave of absence may exceed three (3) months, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then six (6) months following the first (1st) day of such leave, any
Incentive Stock Option held by the Participant will cease to be treated as an
Incentive Stock Option and will be treated for tax purposes as a Nonqualified
Stock Option. SECTION 6 STOCK APPRECIATION RIGHTS 6.1 Grant of SARs. Subject to
the terms and conditions of the Plan, a SAR may be granted to Employees,
Directors and Consultants at any time and from time to time as shall be
determined by the Committee, in its sole discretion. 6.1.1 Number of Shares. The
Committee shall have complete discretion to determine the number of SARs granted
to any Participant, provided that during any Fiscal Year, no Participant shall
be granted SARs (and/or Options) covering more than a total of 2,000,000 Shares.
6.1.2 Exercise Price and Other Terms. The Committee, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan. The Exercise Price of each SAR shall
be determined by the Committee in its discretion but shall not be less than one
hundred percent (100%) of the Fair Market Value of a Share on the Grant Date.
Notwithstanding the foregoing, SARs may be granted with a per Share Exercise
Price of less than one hundred percent (100%) of the Fair Market Value per Share
on the Grant Date pursuant to the rules of Section 5.3.3, which also shall apply
to SARs. 6.2 SAR Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the Committee, in
its sole discretion, shall determine (but subject to Section 13.12).



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane011.jpg]
-11- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) 6.3 Expiration of SARs. An SAR granted under the
Plan shall expire upon the date determined by the Committee, in its sole
discretion, and set forth in the Award Agreement. Notwithstanding the foregoing,
the rules of Section 5.4 also shall apply to SARs. 6.4 Payment of SAR Amount.
Upon exercise of an SAR, a Participant shall be entitled to receive payment from
the Company in an amount determined by multiplying: (a) The difference between
the Fair Market Value of a Share on the date of exercise over the Exercise
Price; times (b) The number of Shares with respect to which the SAR is
exercised. At the discretion of the Committee, the payment upon SAR exercise may
be in cash, in Shares of equivalent value, or in some combination thereof. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued under the SAR, except as provided in
Section 4.3 of the Plan. SECTION 7 RESTRICTED STOCK AWARDS 7.1 Grant of
Restricted Stock Awards. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees, Directors and Consultants as the Committee, in its sole
discretion, shall determine. The Committee, in its sole discretion, shall
determine the number of Shares to be granted to each Participant, provided that
during any Fiscal Year, no Participant shall receive more than a total of
1,000,000 Shares of Restricted Stock (and/or Performance Shares or Restricted
Stock Units). 7.2 Restricted Stock Award Agreement. Each Restricted Stock Award
shall be evidenced by an Award Agreement that shall specify any vesting
conditions, the number of Shares granted, and such other terms and conditions as
the Committee, in its sole discretion, shall determine (but subject to Section
13.12). Unless the Committee (or its designee(s)) determine otherwise, Shares of
Restricted Stock shall be held by the Company as escrow agent until the
restrictions on such Shares have lapsed. 7.3 Transferability. Except as provided
in this Section 7 or Section 13.8, Shares of Restricted Stock may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable vesting period. 7.4 Other Restrictions. The Committee, in
its sole discretion, may impose such other restrictions on Shares of Restricted
Stock as it may deem advisable or appropriate, in accordance with this Section
7.4. 7.4.1 General Restrictions. The Committee may set restrictions based upon
the Participant’s continued employment or service with the Company and its
Affiliates, the achievement of specific performance objectives (Company-wide,
departmental, or individual), applicable federal or state securities laws, or
any other basis determined by the Committee in its discretion (for example, but
not by way of limitation, continuous service as an Employee, Director or
Consultant). 7.4.2 Section 162(m) Performance Restrictions. For purposes of
qualifying Restricted Stock Awards as “performance-based compensation” under
Section 162(m) of the Code, the Committee, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Committee on or before the Determination Date. In
granting Restricted Stock Awards which are intended to qualify under Section
162(m) of the Code, the Committee shall follow any procedures determined by it
from time to time to be necessary or appropriate to ensure qualification of the
Restricted Stock Award under Section 162(m) of the Code (e.g., in determining
the Performance Goals). 7.4.3 Legend on Certificates. The Committee, in its
discretion, may require that a legend be placed on the certificates representing
Restricted Stock to give appropriate notice of the applicable restrictions.



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane012.jpg]
-12- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) 7.5 Removal of Restrictions. Except as otherwise
provided in this Section 7, Shares of Restricted Stock covered by each
Restricted Stock Award shall be released from escrow as soon as practicable
after the last day of the vesting period. The Committee, in its discretion and
subject to Section 13.12, may accelerate the time at which any restrictions
shall lapse or be removed. After the restrictions have lapsed, the Participant
shall be entitled to have any legend(s) under Section 7.4.3 removed from his or
her Share certificate(s), and the Shares shall be freely transferable by the
Participant. The Committee (in its discretion) may establish procedures
regarding the release of Shares from escrow and the removal of legends, as
necessary or appropriate to minimize administrative burdens on the Company 7.6
Voting Rights. During the vesting period, Participants holding Shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares, unless the Committee determines otherwise. 7.7 Dividends and
Other Distributions. During the vesting period, Participants holding Shares of
Restricted Stock shall be entitled to receive all dividends and other
distributions paid with respect to such Shares unless otherwise provided in the
Award Agreement. Any such dividends or distribution shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid, unless otherwise provided in the
Award Agreement. 7.8 Return of Restricted Stock to Company. On the date set
forth in the Award Agreement, the Restricted Stock for which restrictions have
not lapsed shall be forfeited to the Company and, except as otherwise determined
by the Committee and subject to Section 4.2, again shall become available for
grant under the Plan. SECTION 8 PERFORMANCE UNITS 8.1 Grant of Performance
Units. Performance Units may be granted to Employees, Directors and Consultants
at any time and from time to time, as shall be determined by the Committee, in
its sole discretion. The Committee shall have complete discretion in determining
the number of Performance Units granted to each Participant provided that during
any Fiscal Year, no Participant shall receive Performance Units having an
initial value greater than $5,000,000. 8.2 Value of Performance Units. Each
Performance Unit shall have an initial value that is established by the
Committee on or before the Grant Date. 8.3 Performance Objectives and Other
Terms. The Committee, in its discretion, shall set performance objectives or
other vesting criteria (subject to Section 13.12) that, depending on the extent
to which they are met, will determine the number or value of Performance Units
that will be paid out to the Participants. Each Award of Performance Units shall
be evidenced by an Award Agreement that shall specify any applicable Performance
Period, and such other terms and conditions as the Committee, in its sole
discretion, shall determine. 8.3.1 General Performance Objectives or Vesting
Criteria. The Committee may set performance objectives or vesting criteria based
upon the achievement of Company-wide, departmental, or individual goals,
applicable federal or state securities laws, or any other basis determined by
the Committee in its discretion (for example, but not by way of limitation,
continuous service as an Employee, Director or Consultant). 8.3.2 Section 162(m)
Performance Objectives. For purposes of qualifying grants of Performance Units
as “performance-based compensation” under Section 162(m) of the Code, the
Committee, in its discretion, may determine that the performance objectives
applicable to Performance Units shall be based on the achievement of Performance
Goals. The Performance Goals shall be set by the Committee on or before the
Determination Date. In granting Performance Units that are intended to qualify
under Section 162(m) of the Code, the Committee shall follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Performance Units under Section 162(m) of the Code (e.g.,
in determining the Performance Goals).



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane013.jpg]
-13- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) 8.4 Earning of Performance Units. After the
applicable Performance Period has ended, the holder of Performance Units shall
be entitled to receive a payout of the number of Performance Units earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives have been achieved.
After the grant of a Performance Unit, the Committee, in its sole discretion
(but subject to Section 13.12), may reduce or waive any performance objectives
for such Performance Unit and may accelerate the time at which any restrictions
will lapse or be removed. 8.5 Form and Timing of Payment of Performance Units.
Payment of earned Performance Units shall be made as soon as practicable after
the expiration of the applicable Performance Period (subject to any deferral
permitted under Section 13.1), or as otherwise provided in the applicable Award
Agreement or as required by Applicable Laws. The Committee, in its sole
discretion, may pay earned Performance Units in the form of cash, in Shares
(which have an aggregate Fair Market Value equal to the value of the earned
Performance Units at the close of the applicable Performance Period) or in a
combination thereof. 8.6 Cancellation of Performance Units. On the date set
forth in the Award Agreement, all unearned or unvested Performance Units shall
be forfeited to the Company, and, except as otherwise determined by the
Committee and subject to Section 4.2, again shall be available for grant under
the Plan. SECTION 9 PERFORMANCE SHARES 9.1 Grant of Performance Shares.
Performance Shares may be granted to Employees, Directors and Consultants at any
time and from time to time, as shall be determined by the Committee, in its sole
discretion. The Committee shall have complete discretion in determining the
number of Performance Shares granted to each Participant, provided that during
any Fiscal Year, no Participant shall be granted more than a total of 1,000,000
Performance Shares (and/or Shares of Restricted Stock or Restricted Stock
Units). 9.2 Value of Performance Shares. Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date. 9.3
Performance Share Agreement. Each Award of Performance Shares shall be evidenced
by an Award Agreement that shall specify any vesting conditions, the number of
Performance Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine. 9.4 Performance Objectives
and Other Terms. The Committee, in its discretion, shall set performance
objectives or other vesting criteria (subject to Section 13.12) that, depending
on the extent to which they are met, will determine the number or value of
Performance Shares that will be paid out to the Participants. Each Award of
Performance Shares shall be evidenced by an Award Agreement that shall specify
the Performance Period, and such other terms and conditions as the Committee, in
its sole discretion, shall determine. 9.4.1 General Performance Objectives or
Vesting Criteria. The Committee may set performance objectives or vesting
criteria based upon the achievement of Company-wide, departmental, or individual
goals, applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion (for example, but not by way of
limitation, continuous service as an Employee, Director or Consultant). 9.4.2
Section 162(m) Performance Objectives. For purposes of qualifying grants of
Performance Shares as “performance-based compensation” under Section 162(m) of
the Code, the Committee, in its discretion, may determine that any performance
objectives applicable to Performance Shares shall be based on the achievement of
Performance Goals. In that case, the Performance Goals shall be set by the
Committee on or before the Determination Date. In granting Performance Shares
that are intended to qualify under Section 162(m) of the Code, the Committee
shall follow any procedures determined by it from time to time to be necessary
or appropriate to ensure qualification of the Performance Shares under Section
162(m) of the Code (e.g., in determining the Performance Goals).



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane014.jpg]
-14- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) 9.5 Earning of Performance Shares. After the
applicable Performance Period has ended, the holder of Performance Shares shall
be entitled to receive a payout of the number of Performance Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives have been achieved.
After the grant of a Performance Share, the Committee, in its sole discretion,
may reduce or waive any performance objectives for such Performance Share and
may accelerate the time at which any restrictions will lapse or be removed (but
in all cases subject to Section 13.12). 9.6 Form and Timing of Payment of
Performance Shares. Payment of vested Performance Shares shall be made as soon
as practicable after the expiration of the applicable Performance Period
(subject to any deferral permitted under Section 13.1), or as otherwise provided
in the applicable Award Agreement or as required by Applicable Laws. The
Committee, in its sole discretion, may pay earned Performance Shares in the form
of cash, in Shares or in a combination thereof. 9.7 Cancellation of Performance
Shares. On the date set forth in the Award Agreement, all unvested Performance
Shares shall be forfeited to the Company, and except as otherwise determined by
the Committee and subject to Section 4.2, again shall be available for grant
under the Plan. SECTION 10 RESTRICTED STOCK UNITS 10.1 Grant of Restricted Stock
Units. Restricted Stock Units may be granted to Employees, Directors and
Consultants at any time and from time to time, as shall be determined by the
Committee, in its sole discretion. The Committee shall have complete discretion
in determining the number of Restricted Stock Units granted to each Participant,
provided that during any Fiscal Year, no Participant shall be granted more than
a total of 1,000,000 Restricted Stock Units (and/or Shares of Restricted Stock
or Performance Shares). 10.2 Value of Restricted Stock Units. Each Restricted
Stock Unit shall have an initial value equal to the Fair Market Value of a Share
on the Grant Date. 10.3 Restricted Stock Unit Agreement. Each Award of
Restricted Stock Units shall be evidenced by an Award Agreement that shall
specify any vesting conditions, the number of Restricted Stock Units granted,
and such other terms and conditions as the Committee, in its sole discretion,
shall determine. 10.4 Vesting and Other Terms. The Committee, in its discretion,
shall set performance objectives or other vesting criteria (subject to Section
13.12) that, depending on the extent to which they are met, will determine the
number or value of Restricted Stock Units that will be paid out to the
Participants. Each Award of Restricted Stock Units shall be evidenced by an
Award Agreement that shall specify the Performance Period, and such other terms
and conditions as the Committee, in its sole discretion, shall determine. 10.4.1
General Performance Objectives or Vesting Criteria. The Committee may set
performance objectives or vesting criteria based upon the achievement of
Company-wide, departmental, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion (for example, but not by way of limitation, continuous service as an
Employee, Director or Consultant). 10.4.2 Section 162(m) Performance Objectives.
For purposes of qualifying grants of Restricted Stock Units as
“performance-based compensation” under Section 162(m) of the Code, the
Committee, in its discretion, may determine that any performance objectives
applicable to Restricted Stock Units shall be based on the achievement of
Performance Goals. In that case, the Performance Goals shall be set by the
Committee on or before the Determination Date. In granting Restricted Stock
Units that are intended to qualify under Section 162(m) of the Code, the
Committee shall follow any procedures determined by it from time to time to be
necessary or appropriate to ensure qualification of the Restricted Stock Units
under Section 162(m) of the Code (e.g., in determining the Performance Goals).
10.5 Earning of Restricted Stock Units. After the applicable vesting period has
ended, the holder of Restricted Stock Units shall be entitled to receive a
payout of the number of Restricted Stock Units earned by the



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane015.jpg]
-15- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) Participant over the vesting period. After the grant
of a Restricted Stock Unit, the Committee, in its sole discretion, may reduce or
waive any vesting condition that must be met to receive a payout for such
Restricted Stock Unit and may accelerate the time at which any restrictions will
lapse or be removed (but in all cases subject to Section 13.12). 10.6 Form and
Timing of Payment of Restricted Stock Units. Payment of vested Restricted Stock
Units shall be made as soon as practicable after the date(s) set forth in the
Award Agreement (subject to any deferral permitted under Section 13.1) or as
otherwise provided in the applicable Award Agreement or as required by
Applicable Laws. The Committee, in its sole discretion, may pay Restricted Stock
Units in the form of cash, in Shares or in a combination thereof. 10.7
Cancellation of Restricted Stock Units. On the date set forth in the Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company, and except as otherwise determined by the Committee and subject to
Section 4.2, again shall be available for grant under the Plan. SECTION 11
PERFORMANCE-BASED COMPENSATION UNDER CODE SECTION 162(m) 11.1 General. If the
Committee, in its discretion, decides to grant an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the
provisions of this Section 11 will control over any contrary provision in the
Plan. The Committee, in its discretion, also may grant Awards that are not
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. 11.2 Performance Goals. The granting and/or vesting of Awards of
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units and other incentives under the Plan may, in the discretion of the
Committee, be made subject to the achievement of one or more Performance Goals.
11.3 Procedures. To the extent necessary to comply with the “performance-based
compensation” provisions of Section 162(m) of the Code, with respect to any
Award granted subject to Performance Goals and intended to qualify as
“performance-based compensation” under such section, on or before the
Determination Date (i.e., within the first twenty-five percent (25%) of the
Performance Period, but in no event more than ninety (90) days following the
commencement of any Performance Period or such other time as may be required or
permitted by Section 162(m) of the Code), the Committee will, in writing, (i)
designate one or more Participants to whom an Award will be made, (ii) determine
the Performance Period, (iii) establish the Performance Goals and amounts that
may be earned for the Performance Period, and (iv) determine any other terms and
conditions applicable to the Award(s). 11.4 Additional Limitations.
Notwithstanding any other provision of the Plan, any Award that is granted to a
Participant and is intended to constitute qualified “performance-based
compensation” under Section 162(m) of the Code will be subject to any additional
limitations set forth in the Code (including any amendment to Section 162(m)) or
any regulations and ruling issued thereunder that are requirements for
qualification as “performance-based compensation” under Section 162(m) of the
Code, and the Plan will be deemed amended to the extent necessary to conform to
such requirements. 11.5 Determination of Amounts Earned. Following the
completion of each Performance Period, the Committee will certify in writing
whether the applicable Performance Goals have been achieved for such Performance
Period. A Participant will be eligible to receive payment pursuant to an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code for a Performance Period only if the Performance Goals for such period
are achieved. In determining the amounts earned by a Participant pursuant to an
Award intended to qualified as “performance-based compensation” under Section
162(m) of the Code, the Committee will have the right to (a) reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period,
(b) determine what actual Award, if any, will be paid in the event of a
termination of employment as the result of a Participant’s death or disability
or upon a Change of Control or in the event of a termination of employment
following a Change of Control prior to the end of the Performance Period, and
(c) determine what actual Award, if any, will be paid in the event of a
termination of employment other than as the result of a Participant’s death or
Disability prior to a Change of Control and prior to



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane016.jpg]
-16- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) the end of the Performance Period to the extent an
actual Award would have otherwise been achieved had the Participant remained
employed through the end of the Performance Period. SECTION 12 NONEMPLOYEE
DIRECTOR AWARDS 12.1 General. As determined in the discretion of the Committee,
Nonemployee Directors will be eligible to be granted all types of Awards under
this Plan, including discretionary Awards not covered under this Section 12. All
grants of CSEs to Nonemployee Directors pursuant to this Section 12 will be
automatic and nondiscretionary, except as otherwise provided herein, and will be
made in accordance with the following provisions. Notwithstanding any contrary
provision of the Plan, no Participant who is a Nonemployee Director may be
granted Awards during any Fiscal Year having a Grant Date fair value in excess
of $1,500,000 (calculated using the assumptions and methods used for recording
compensation expense in the Company’s financial statements). 12.2 Award of
Common Stock Equivalents. On an annual basis, each Nonemployee Director may
elect to receive up to 50% of his or her Nonemployee Director Compensation in
cash and the balance in CSEs. If a Nonemployee Director does not make such an
election, his or her Nonemployee Director Compensation shall be paid 100% in
CSEs. A Nonemployee Director also may elect to have CSEs delivered as Shares
immediately upon grant instead of upon ceasing to be a member of the Board as
set forth in Section 12.3 below. Elections under this Section 12.2 must be made
no later than December 31st (or such earlier date as the Company may specify) of
each calendar year with respect to Nonemployee Director Compensation to be
earned for services to be performed as a Nonemployee Director during the
following calendar year. Any such election shall remain in effect until changed
or terminated by making a new election with respect to Nonemployee Director
Compensation to be earned in the following calendar year, provided that such
election must be made no later than the December 31st immediately preceding such
calendar year. On the first business day of each of Fiscal Quarter, the Company
shall grant to each Nonemployee Director that number of CSEs equal to that
portion of his or her Nonemployee Director Compensation for the immediately
preceding quarter that he or she has elected to receive in CSEs, divided by the
Fair Market Value of a Share on such day. 12.2.1 Book-Entry Account;
Nontransferability. The number of CSEs awarded to each Nonemployee Director
shall be credited to a book-entry account established in the name of the
Nonemployee Director. The Company’s obligation with respect to such Common Stock
Equivalents will not be funded or secured in any manner. No Common Stock
Equivalent may be sold, pledged, assigned, transferred or disposed of in any
manner, other than by will, the laws of descent or distribution or pursuant to a
qualified domestic relations order, and may be exercised during the life of the
Nonemployee Director only by the Nonemployee Director or a permitted transferee.
12.2.2 Dividends. If the Company pays a cash dividend with respect to the Shares
at any time while CSEs are credited to an Nonemployee Director’s account,
additional CSEs shall be credited to the Nonemployee Director’s account equal to
(a) the dollar amount of the cash dividend the Nonemployee Director would have
received had he or she been the actual owner of the Shares to which the CSEs
then credited to the Nonemployee Director’s account relate, divided by (b) the
Fair Market Value of one Share on the dividend payment date. 12.2.3 Stockholder
Rights. A Nonemployee Director (or his or her designated beneficiary or estate)
shall not be entitled to any voting or other stockholder rights as a result of
the credit of CSEs to the Nonemployee Director’s account, until certificates
representing Shares are delivered to the Nonemployee Director (or his or her
designated beneficiary or estate) upon conversion of the Nonemployee Director’s
CSEs to Shares pursuant to Section 12.3. 12.3 Settlement and Payment. On the
date on which a Nonemployee Director ceases to be a member of the Board for any
reason, the Company shall deliver to the Nonemployee Director (or his or her
designated beneficiary or estate) a number of Shares equal to the whole number
of CSEs then credited to the Nonemployee Director’s account, or at the
Nonemployee Director’s option, shall have the Shares credited to an account for
the



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane017.jpg]
-17- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) Director with a brokerage firm of the Nonemployee
Director’s choosing. Notwithstanding the foregoing, if the Nonemployee Director
made a timely election under Section 12.2 to have any grants of CSEs delivered
as Shares immediately upon grant, the Company instead shall deliver the Shares
as described on the Grant Date. SECTION 13 ADDITIONAL PROVISIONS 13.1 Deferrals.
The Committee, in its sole discretion, may permit a Participant to defer receipt
of the payment of cash or the delivery of Shares that would otherwise be due to
such Participant under an Award. Any such deferral elections shall be subject to
such rules and procedures as shall be determined by the Committee in its sole
discretion and, unless otherwise expressly determined by the Committee, shall
comply with the requirements of Section 409A. 13.2 Compliance with Section 409A.
Awards will be designed and operated in such a manner that they are either
exempt from the application of, or comply with, the requirements of Section 409A
such that the grant, payment, settlement or deferral will not be subject to the
additional tax or interest applicable under Section 409A, except as otherwise
determined in the sole discretion of the Committee. The Plan and each Award
Agreement under the Plan is intended to meet the requirements of Section 409A
and will be construed and interpreted in accordance with such intent, including
with respect to any ambiguities or ambiguous terms, except as otherwise
determined in the sole discretion of the Committee. To the extent that an Award
or payment, or the settlement or deferral thereof, is subject to Section 409A
the Award will be granted, paid, settled or deferred in a manner that will meet
the requirements of Section 409A, such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A. Each payment or benefit under this Plan and under each Award
Agreement is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. 13.3 No Effect on Employment or
Service. Nothing in the Plan or any Award shall interfere with or limit in any
way the right of the Company to terminate any Participant’s employment or
service at any time, with or without cause. For purposes of the Plan, transfer
of employment of a Participant between the Company and any one of its Affiliates
(or between Affiliates) shall not be deemed a Termination of Service. Employment
with the Company and its Affiliates is on an at-will basis only. 13.4
Participation. No Employee, Director or Consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award. 13.5 Indemnification. Each person who is or
shall have been a member of the Committee, or of the Board, shall be indemnified
and held harmless by the Company against and from (a) any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or any Award Agreement, and
(b) from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless. 13.6 Successors. All obligations of the Company
under the Plan, with respect to Awards granted hereunder, shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business or assets of the Company.



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane018.jpg]
-18- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) 13.7 Beneficiary Designations. If permitted by the
Committee, a Participant under the Plan may name a beneficiary or beneficiaries
to whom any vested but unpaid Award shall be paid in the event of the
Participant’s death. Each such designation shall revoke all prior designations
by the Participant and shall be effective only if given in a form and manner
acceptable to the Committee. In the absence of any such designation, any vested
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate and, subject to the terms of the Plan and of the applicable
Award Agreement, any unexercised vested Award may be exercised by the
administrator or executor of the Participant’s estate. 13.8 Limited
Transferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 13.7. All rights with respect to an Award granted to a
Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, a Participant may, if the Committee
(in its discretion) so permits, transfer an Award to an individual or entity
other than the Company for estate planning or charitable purposes. Any such
transfer shall be made as a gift (i.e., without consideration) and in accordance
with such procedures as the Committee may specify from time to time. 13.9 No
Rights as Stockholder. Except to the limited extent provided in Sections 7.6 and
7.7, no Participant (nor any beneficiary) shall have any of the rights or
privileges of a stockholder of the Company with respect to any Shares issuable
pursuant to an Award (or exercise thereof), unless and until certificates
representing such Shares (which may be in book entry form) shall have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant (or beneficiary). 13.10 Vesting of
Awards following Change of Control. If, within 12 months after a Change of
Control, a Participant’s employment is terminated by the Company without Cause,
the vesting of each outstanding Award held by such Participant that was granted
prior to the Change of Control shall be accelerated and treated as described in
Section 4.4.1, as if the Award was not assumed or substituted for in the Change
of Control. If a Participant who is a Nonemployee Director ceases to be such as
of the date of a Change of Control (and does not become a member of the board of
directors of the successor corporation, or a parent of the successor
corporation), the vesting of each outstanding Award then held by the Participant
that was granted on or after the Effective Date shall be accelerated as
described in Section 4.4.1, as if the Award was not assumed or substituted for
in the Change of Control. The accelerated vesting provided by this Section 13.10
shall not apply to an Award if: (a) the applicable Award Agreement specifically
provides that the provisions of this Section 13.10 shall not apply to the Award,
or (b) the Participant’s employment or service on the Board is terminated due to
the Participant’s death or Disability. 13.11 Cancellation or Forfeiture of
Awards. Notwithstanding any contrary provision of the Plan, the Committee, in
its sole discretion, may require a Participant to forfeit, return or reimburse
the Company all or any portion of his or her Actual Award, to the extent
required by law or provided under any claw-back or similar policy adopted by the
Company in the event of fraud, breach of a fiduciary duty, restatement of
financial statements, or violation of material Company policies or agreements.
In enforcing the preceding sentence, and without limiting the authority of the
Committee, the Committee, in its sole and absolute discretion, may choose to
cancel, rescind, forfeit, suspend or otherwise limit or restrict any unexpired
Award and/or with respect to any Award for which vested Shares and/or cash
already have been delivered or credited, rescind such delivery or credit or
require the Participant pay to the Company Shares or cash having a value equal
to the delivered or credited amount (including any subsequent increase in
value). The Company shall be entitled to set off any such amount owed to the
Company against any amount owed to the Participant by the Company, to the extent
permitted by law. 13.12 Minimum Vesting Period for Awards. Each Award shall be
granted with a vesting schedule that provides that the Award will not vest or
become exercisable until at least the one (1) year anniversary of the Grant Date
of such Award, subject to the other provisions of the Plan (including, without
limitation, Section 4.4, Section 13.10, and the provisions of the Plan granting
the Committee authority to accelerate the vesting of Awards). Notwithstanding
the preceding, (a) with respect to Awards that, in the aggregate, result in the
issuance of no more than five percent (5%) of the Shares authorized under
Section 4.1, Awards may be granted (or outstanding Awards held may be modified
to the extent otherwise permissible under the Plan) without regard to the one
(1) year minimum vesting requirement, and (b) to the extent determined by the
Committee in its discretion, the one (1) year minimum vesting requirement shall
not apply in the case of the Participant’s death, Disability or retirement.



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane019.jpg]
-19- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) SECTION 14 AMENDMENT, TERMINATION, AND DURATION 14.1
Amendment, Suspension, or Termination. The Board, in its sole discretion, may
amend, suspend or terminate the Plan, or any part thereof, at any time and for
any reason. The Company will obtain stockholder approval of any Plan amendment
to the extent necessary and desirable to comply with applicable laws. In
addition, an amendment will be subject to stockholder approval if the Committee
or the Board, in their sole discretion, deems such amendment to be a material
amendment, except with respect to such an amendment that will impact Awards
covering, in the aggregate, no more than five percent (5%) of the shares
reserved for issuance under the Plan. The following amendments shall be deemed
material amendments for purposes of the preceding sentence: (a) material
increases to the benefits accrued to Participants under the Plan; (b) increases
to the number of securities that may be issued under the Plan; (c) material
modifications to the requirements for participation in the Plan, and (d) the
addition of a new provision allowing the Committee to lapse or waive
restrictions at its discretion. The amendment, suspension, or termination of the
Plan shall not, without the consent of the Participant, alter or impair any
rights or obligations under any Award theretofore granted to such Participant.
No Award may be granted during any period of suspension or after termination of
the Plan. Termination of the Plan will not affect the Committee’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination. 14.2 Duration of the Plan. The
Plan shall be effective as of the Effective Date, and subject to Section 14.1
(regarding the Board’s right to amend or terminate the Plan), shall remain in
effect until the earlier of (a) the date for termination selected by the Board,
or (b) February 3, 2024. SECTION 15 TAX WITHHOLDING 15.1 Withholding
Requirements. Prior to the delivery of any Shares or cash pursuant to an Award
(or exercise thereof), or at such earlier time as the Tax Obligations are due,
the Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy all Tax
Obligations. 15.2 Withholding Arrangements. The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may designate the method or methods by which a Participant may satisfy such Tax
Obligations. As determined by the Committee in its discretion from time to time,
these methods may include one or more of the following: (a) paying cash, (b)
electing to have the Company withhold otherwise deliverable cash or Shares
having a Fair Market Value equal to the amount required to be withheld, (c)
delivering to the Company already-owned Shares having a Fair Market Value equal
to the minimum amount required to be withheld or remitted, provided the delivery
of such Shares will not result in any adverse accounting consequences as the
Committee determines in its sole discretion, (d) selling a sufficient number of
Shares otherwise deliverable to the Participant through such means as the
Committee may determine in its sole discretion (whether through a broker or
otherwise) equal to the Tax Obligations required to be withheld, (e) retaining
from salary or other amounts payable to the Participant cash having a sufficient
value to satisfy the Tax Obligations, or (f) any other means which the
Committee, in its sole discretion, determines to both comply with Applicable
Laws, and to be consistent with the purposes of the Plan. The amount of Tax
Obligations will be deemed to include any amount that the Committee agrees may
be withheld at the time the election is made, not to exceed the amount
determined by using the maximum federal, state or local marginal income tax
rates applicable to the Participant or the Company, as applicable, with respect
to the Award on the date that the amount of tax or social insurance liability to
be withheld or remitted is to be determined. The Fair Market Value of the Shares
to be withheld or delivered shall be determined as of the date that the Tax
Obligations are required to be withheld. SECTION 16 LEGAL CONSTRUCTION



--------------------------------------------------------------------------------



 
[itlongtermincentiveplane020.jpg]
-20- Gartner _ 2014 Long Term Incentive Plan - J Aguirre edits on
3-8-2017_(palib1_8992268_3) 16.1 Gender and Number. Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine; the plural shall include the singular and the singular shall include
the plural. 16.2 Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included. 16.3
Requirements of Law. Shares shall not be issued pursuant to the exercise or
vesting of an Award unless the exercise or vesting of such Award and the
issuance and delivery of such Shares shall comply with Applicable Laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance. 16.4 Securities Law Compliance. With respect to Section 16
Persons, transactions under this Plan are intended to qualify for the exemption
provided by Rule 16b-3. To the extent any provision of the Plan, Award Agreement
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable or appropriate by the
Committee. 16.5 Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required. 16.6 Inability to Obtain Authority. The Company will not be required
to issue any Shares, cash or other property under the Plan unless all the
following conditions are satisfied: (a) the admission of the Shares or other
property to listing on all stock exchanges on which such class of stock or
property then is listed; (b) the completion of any registration or other
qualification or rule compliance of the Shares under any U.S. state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission, the stock exchange on which Shares of the same class are then
listed, or any other governmental regulatory body, as counsel to the Company, in
its absolute discretion, deems necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. federal, state or other governmental
agency, which counsel to the Company, in its absolute discretion, determines to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the Grant Date, vesting and/or exercise as the Company may establish
from time to time for reasons of administrative convenience. If the Committee
determines, in its absolute discretion, that after reasonable, good faith
efforts by the Company, one or more of the preceding conditions will not be
satisfied, the Company automatically will be relieved of any liability with
respect to the failure to issue the Shares, cash or other property as to which
such requisite authority will not have been obtained. 16.7 Governing Law. The
Plan and all Award Agreements shall be construed in accordance with and governed
by the laws of the State of Delaware (with the exception of its conflict of laws
provisions). 16.8 Captions. Captions are provided herein for convenience only,
and shall not serve as a basis for interpretation or construction of the Plan.



--------------------------------------------------------------------------------



 